DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0141884 filed in Republic of Korea on 11/16/2018) required by 37 CFR 1.55 as electronically retrieved on 11/19/2019.
Information Disclosure Statement
The information disclosure statement submitted on 08/21/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The disclosure is objected to because of the following minor typographical informalities:
The use of the term, “teflon” in paragraphs 0020 and 0067, which is a trade/brand name or a mark used in commerce, has been noted in this application. The generic terminology (i.e., Teflon is a brand name for a synthetic chemical called polytetrafluoroethylene (PTFE); furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- STAGE FOR CUTTING SUBSTRATE INCLUDING REMOVABLE TUBE LINE AND SUBSTRATE-CUTTING APPARATUS THEREOF--. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Independent claim 1 is indefinite by being unclear in reciting, “a supporting member for having the substrate mounted thereon, comprising a plurality of cell areas.” (bolded for emphasis) It is unclear if the plurality of cell areas belong to the substrate OR to the supporting member. For purpose of examination on the merits Figure 1 makes clear that cell areas CA belong to the support member while the cells CE belong to the substrate. It is noted that limitations are not imported from the specification into the claims thereby claim 1 is indefinite. 
	Independent claim 1 is indefinite by being unclear in reciting “a first tube line inserted into the groove line to contact an inner wall of the groove line, and having an open upper portion.” (bolded for emphasis) It is unclear if the open upper portion belongs to the first tube line OR the groove line. The drawings and written description both show an open upper portion for each the first tube line and the groove line. For purpose or examination on the merits both interpretations are considered. 
	Dependent claim 14 is further indefinite by reciting trade/brand name, “Teflon” instead of its equivalent generic terminology 
	Dependent claims 2-15 do not remedy the indefiniteness from claim 1 and are rejected for incorporating the indefiniteness from the independent claim.    	

Independent claim 16 is indefinite by being unclear in reciting “a first tube line inserted into the groove line to contact an inner wall of the groove line, and having an open upper portion.” (bolded for emphasis) It is unclear if the open upper portion 
Dependent claims 17-19 do not remedy the indefiniteness from claim 16 and are rejected for incorporating the indefiniteness from the independent claim.    	
A. Rejection based on Primary Reference Liu
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 20180304412 A1 to Liu.)

    PNG
    media_image1.png
    234
    633
    media_image1.png
    Greyscale

(Exemplary Figure 2 of Liu)
Regarding independent claim 1, Liu teaches a stage for cutting (see title: LASER CUTTING BASE AND LASER CUTTING DEVICE) a substrate 2 (“element to be cut”, Figures 2-3, ¶. 0022), the stage comprising:
a supporting member 1 (“base body”, Figures 2-3, ¶. 0022) for having the substrate 2 mounted thereon, comprising a plurality of cell areas (i.e., as per Figure 1 and paragraph 0003 there is laser cutting of display devices therefore there are cells. As illustrated in Figure 1 there is cutting line number 6 that forms cells), and defining a groove line 4 (“recess”, Figures 2-3, ¶. 0022) having a groove shape between the plurality of cell areas (as stated in paragraph 0023, “the recess 4 may be located at a position where the element to be cut 2 is to be cut”); and
a first tube line 5 (“filling structure”, Figures 2-3, as stated in paragraph 0024, “the filling structure 5 in the present disclosure may be an integrated component, or a filled layer structure formed by a plurality of granular structures, which fall within the protection scope required by the present disclosure. According to practical requirements, the filling structure 5 may be made of flexible or rigid material. Any material, having function of preventing debris from rebounding to a back board of the element to be cut 2 in the cutting process, falls within the protection scope required by the present disclosure.”) inserted into the groove line 4 to contact an inner wall of the groove line 4, and having an open upper portion (i.e., as per paragraph 0024 number 5 may be granular therefore there are spaces between granules making the claimed open upper portion for the tube line. In the second interpretation, refer to 112-rejection, supra, shows an open upper portion for the groove number 4).

Regarding independent claim 16, Liu teaches a substrate-cutting apparatus (see title: LASER CUTTING BASE AND LASER CUTTING DEVICE) comprising: 
a stage 1 (“base body”, Figures 2-3, ¶. 0022) for cutting (see title: LASER CUTTING BASE AND LASER CUTTING DEVICE) a substrate 2 (“element to be cut”, Figures 2-3, ¶. 0022) comprising a plurality of cells (i.e., as per Figure 1 and paragraph 0003 there is laser cutting of display devices therefore there are cells. As illustrated in Figure 1 there is cutting line number 6 that forms cells) mounted on the stage 1; and
a laser module (i.e., throughout specification there is a laser for cutting) for separating the plurality of cells (i.e., as described, supra) by irradiating laser onto the substrate 2,
wherein the stage 1 comprises:
a supporting member 1 (“base body”, Figures 2-3, ¶. 0022) having a plurality of cell areas (i.e., as per Figure 1 and paragraph 0003 there is laser cutting of display devices therefore there are cells. As illustrated in Figure 1 there is cutting line number 6 that forms cells), and defining a groove line 4 (“recess”, Figures 2-3, ¶. 0022) having a groove shape between the plurality of cell areas (as stated in paragraph 0023, “the recess 4 may be located at a position where the element to be cut 2 is to be cut”); and
a first tube line 5 (“filling structure”, Figures 2-3, as stated in paragraph 0024, “the filling structure 5 in the present disclosure may be an integrated component, or a filled layer structure formed by a plurality of granular structures, which fall within the protection scope required by the present disclosure. According to practical requirements, the filling structure 5 may be made of flexible or rigid material. Any material, having function of preventing debris from rebounding to a back board of the supra, shows an open upper portion for the groove number 4).
 B. Rejection based on Primary Reference Hong
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0217427 A1 to Hong et al. (“Hong”)1.

    PNG
    media_image2.png
    476
    691
    media_image2.png
    Greyscale

(Exemplary Figure 4 of Hong)
	Regarding independent claim 1, Hong teaches a stage for cutting a substrate (see title: STAGE FOR CUTTING SUBSTRATE AND SUBSTRATE CUTTING DEVICE), the stage BS (“body member”, Figures 1-4, ¶. 0049) comprising:
a supporting member BS for having the substrate MS (“mother substrate”, Figures 1-4, ¶. 0049) mounted thereon, comprising a plurality of cell areas (see Figure 3 paragraph 0031 there are cells areas of a stage), and defining a groove line (see Figure 4: the hole inside BS that contains/holds 0Pa +DM2a/DM3a)  having a groove shape (see Figure 4: rectangular trench shape) between the plurality of cell areas (i.e., as per Figures 2-3); and
a first tube line DM2a/DM3a + SM2a/SM3a, respectively (see Figures 2-4 with respect to DCL) inserted into the groove line (i.e., see Figure 4: the hole inside BS that contains/holds 0Pa +DM2a/DM3a) to contact an inner wall BS of the groove line (see Figure 4: the hole inside BS that contains/holds 0Pa +DM2a/DM3a), and having an open upper portion (see Figure 4: the DM2a/DM3a + SM2a/SM3a are open at the top).
Regarding claim 2, Hong teaches wherein the groove line and the first tube line have a lattice shape (i.e., as per Figure 2-4 there is a lattice shape of crisscrossed DCL that contains the claimed groove lines and tube lines).
Regarding claim 3, Hong teaches wherein the first tube line is separable from the groove line (as per paragraph 0063 DCL1a to DCL5a are separable from the body BS and therefore the groove line/trench as claimed. It is noted that DCL1b to DCL5b are not separable, see paragraph 0065).
Regarding claim 4, Hong teaches a discharge line (i.e., the round open section 0Pa as illustrated in Figure 4 that facilities removing the debris) connected to the groove line (i.e., the groove formed in BS that contains/holds the claimed tube as best illustrated in Figure 4) for discharging a foreign substance from the groove line (i.e., the groove formed in BS that contains/holds the claimed tube as best illustrated in Figure 4) through the discharge line (i.e., the round open section 0Pa as illustrated in Figure 4 that facilities removing the debris),
wherein the first tube line DM2a/DM3a + SM2a/SM3a has a shape corresponding to the groove line (i.e., the round open section 0Pa as illustrated in Figure 4 that facilities removing the debris), and defines a slit line (e.g., part/point of DM2a that transfers from a narrow opening to a bulb opening) connecting an internal space 0Pa of the first tube line DM2a/DM3a + SM2a/SM3a and the discharge line 0Pa.
Regarding claim 5, Hong teaches further comprising a second tube line (i.e., the claimed second tube line may be the lower part of the tube line that surrounds the 0Pa cavity) having a shape corresponding to the discharge line 0Pa, the second tube line being inserted (i.e., as illustrated in Figure 4) into the discharge line 0Pa.
Regarding claim 6, Hong teaches wherein an internal space 0Pa of the second tube line (i.e., part of DM2a defining/surrounding 0Pa in Figure 4) is connected to the internal space (i.e., narrow upper space) of the first tube line DM2a/DM3a + SM2a/SM3a through the slit line (e.g., part/point of DM2a that transfers from a narrow opening to a bulb opening).
Regarding claim 7, Hong teaches wherein the second tube line is integrated with the first tube line (i.e., as illustrated in Figure 4 they are the same continuous material).

Regarding independent claim 16, Hong teaches a substrate-cutting apparatus (see title: STAGE FOR CUTTING SUBSTRATE AND SUBSTRATE CUTTING DEVICE) comprising:
a stage for cutting (see title: STAGE FOR CUTTING SUBSTRATE AND SUBSTRATE CUTTING DEVICE) a substrate MS (“mother substrate”, Figures 1-4, ¶. 0049)  comprising a plurality of cells CA (“cells” Figure 1 shows cells CA on MS) mounted on the stage BS (“body member”, Figures 1-4, ¶. 0049); and
a laser module LR (“laser”, Figure 1, paragraph 0053) for separating the plurality of cells CA by irradiating laser LR onto the substrate MS,
wherein the stage BS (“body member”, Figures 1-4, ¶. 0049) comprises:
a supporting member having a plurality of cell areas, and defining a groove line having a groove shape between the plurality of cell areas; and
a first tube line inserted into the groove line to contact an inner wall of the groove line, and having an open upper portion (see claim 1 rejection, supra).
Regarding claim 17, Hong teaches wherein the stage further comprises a discharge line connected to the groove line for discharging a foreign substance from the groove line, and 
wherein the first tube line has a shape corresponding to the groove line, and defines a slit line connecting an internal space of the first tube line and the discharge line (see claim 4 rejection, supra).
Regarding claim 18, Hong teaches wherein the stage further includes a second tube line having a shape corresponding to the discharge line, and being inserted into the discharge line (see claim 5 rejection, supra).

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the supporting member further comprises a plurality of dummy areas overlapping with the groove line between the plurality of cell areas, and wherein the stage further comprises a sub-tube line corresponding to the plurality of dummy areas.
Dependent claims 9-12 contain allowable subject matter, because they depend on the allowable subject matter of claim 8. 
impermissible hindsight to combine Choi with Hong.  

Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein the first tube line further comprises a coating layer on a surface contacting the supporting member, and wherein a frictional coefficient between the coating layer and the supporting member is smaller than a frictional coefficient between the first tube line and the supporting member.
Dependent claim 14 contain allowable subject matter, because it depends on the allowable subject matter of claim 13. 

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein the first tube line comprises a metallic material.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 19, wherein the supporting member further comprises a plurality of dummy areas overlapping with the groove line between the plurality of cell areas, and wherein the stage further comprises a sub-tube line corresponding to the plurality of dummy areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
03 December, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.